Name: 82/541/EEC: Commission Decision of 26 July 1982 amending Decision 78/706/EEC on certain administrative procedures for the operation of the European Social Fundd
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-11

 Avis juridique important|31982D054182/541/EEC: Commission Decision of 26 July 1982 amending Decision 78/706/EEC on certain administrative procedures for the operation of the European Social Fundd Official Journal L 236 , 11/08/1982 P. 0021 - 0021*****COMMISSION DECISION of 26 July 1982 amending Decision 78/706/EEC on certain administrative procedures for the operation of the European Social Fund (82/541/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 2396/71 of 8 November 1971 implementing the Council Decision of 1 February 1971 on the reform of the European Social Fund (1), as amended by Regulation (EEC) No 2893/77 (2), and in particular Article 13 thereof, Whereas, to fulfil its intended role of contributing to the sound financial management of the European Social Fund, the time limit fixed in Article 4 of Decision 78/706/EEC must be strictly enforced; Whereas, to ensure legal certainty, this should be clearly and unequivocally stated in the text of the aforementioned instrument, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 78/706/EEC is hereby amended as follows: 1. The following sentence is added to paragraph 1: 'Requests for payment submitted after the expiry of this time limit shall be considered as null and void.' 2. Paragraph 2 is replaced by the following: '2. In respect of operations completed before 1 August 1981, Member States must submit requests for payment not yet presented within six months from the date of entry into force of this Decision.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1982. For the Commission Ivor RICHARD Member of the Commission (1) OJ No L 249, 10. 11. 1971, p. 54. (2) OJ No L 337, 27. 12. 1977, p. 1.